Citation Nr: 1549896	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico. 

This claim was remanded for a Board hearing in September 2014. In September 2015, the Veteran testified at a hearing before the undersigned. A copy of the transcript has been reviewed. 


FINDINGS OF FACT

1. The weight of the evidence fails to show that the Veteran has bilateral hearing loss for VA purposes. 

2. The evidence is at least in equipoise as to whether an anxiety disorder is related to service.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing service connection for an anxiety disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Regarding the claim of service connection for bilateral hearing loss, in a September 2015 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given a VA examination in December 2011, which is fully adequate as the report fully addressed the rating criteria and included file review. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the September 2015 Board hearing shows that the Veteran gave information regarding his bilateral hearing loss and psychiatric claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes organic diseases of the nervous system. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In Walker, the Federal Circuit specifically held that § 3.303(b) did not apply to a claim based on age related hearing loss. VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995. 

The Veteran's hearing loss has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; the continuity of symptoms must be considered for the claim for service connection for bilateral hearing loss. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter (equipoise), VA shall give the benefit of the doubt to the claimant. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

In addition to the above, to prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Here, the Board finds the Veteran does not have bilateral hearing loss for VA purposes, an essential element for the claim. 

In April 1972, a report of medical examination (RME) showed the following hearing acuity. 



HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
NA
5
LEFT
10
15
5
NA
5

The Veteran denied bilateral hearing loss on the report of medical history (RMH). 

March and August 1973 service treatment records note hazardous noise exposure. Hearing acuity in March 1973 is noted as follows. 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
20
10
0
10
15

In August 1973, hearing conservation data also showed measurements that do not meet the definition of VA hearing loss under § 3.385. 



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
5
0
5
5

Post-service, in December 2011, the Veteran attended a VA examination for bilateral hearing loss. The results were as follows. 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
20
35
LEFT
10
15
5
25
35

Speech discrimination was 96 percent in the right ear and 100 percent on the left. His hearing was noted as normal in service and normal for VA purposes, although he did have some sensorineural hearing loss. While he did have tinnitus (for which he is now service-connected), the examiner noted this can be caused by factors other than hearing loss. The examiner gave a negative opinion regarding the hearing loss (which was not sufficient for § 3.385); the Veteran had normal bilateral hearing throughout service. 

In August 2011, the Veteran had submitted a statement asserting he worked on the flight line and had noise exposure. At the September 2015 Board hearing, he denied being told that he qualified for a hearing aid. (Transcript, p 6.) 

The Veteran is competent and credible in his report of noise exposure in service, which is corroborated. 38 C.F.R. § 3.159(a)(2). He does have some bilateral hearing loss, however, it is not hearing loss for VA disability purposes under § 3.385. As a result, the Board finds an essential element of the claim is missing. Shedden v. Principi, 381 F.3d at 1167; Brammer, 3 Vet. App. 223. Therefore, the claim is not in equipoise and is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Psychiatric Disability

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304. Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999). 

Although a history of depression or excessive worry and nervous trouble was endorsed in the accompanying report of medical history, the Veteran's induction examination noted no psychiatric defects on objective examination.  Thus, he is deemed sound on entry into active service.  The Board must initially determine whether such presumption has been rebutted, based on the standard described above.  In this regard, the March 2013 VA examination report included a finding that the Veteran had a mental health disability prior to and during service that did not worsen beyond its natural progression and now no longer exists (instead, the Veteran currently only has a substance abuse disorder). 

The Board finds that the examination report suffers from factual errors regarding the history of the Veteran's mental health disability. The report states that there is no evidence of mental health treatment prior to 2000, when records and the Veteran's testimony show treatment prior to that time. The report also relies on an absence of evidence (no further treatment in service) to support that the suicide attempt was not serious and the Veteran suffered no long-term problems related to it. The Board notes that the absence of evidence is not necessarily negative evidence. See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012). As a result of these deficiencies, the examiner's opinion is not deemed to constitute clear and unmistakable evidence of a preexisting chronic psychiatric disability.  Thus, the presumption of soundness remains intact, and the appropriate inquiry is whether a current psychiatric disability was incurred in, rather than aggravated by, active service. 

During the pendency of this claim, the Veteran was diagnosed with an anxiety disorder (see February 2013 VA treatment record). The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even if the disability resolves prior to the Secretary's adjudication of the claim. The Veteran also has been diagnosed variously with a substance abuse disorder, alcohol dependence with physiological dependence, and nicotine dependence.  Thus, the first element of a service connection claim, current disability, has been established here.

Regarding the next element of service connection, in-service injury or event, 
the record here demonstrates that, while in service in November 1972, the Veteran attempted suicide in service by taking a number of sleeping pills (see clinical records).  At separation in August 1973, the Veteran reported nervous trouble. The physician's summary simply noted a nervous stomach; he had not taken medication or seen a doctor. He denied family history of psychosis and all other significant history. There was no mention of the prior suicide attempt. 

To recap, the record shows a present disability and an event in service. Shedden v. Principi, 381 F.3d at 1167. The final question for consideration is whether the current disability is related to such in-service event.  In this regard, the Veteran's representative at the hearing contended that the Veteran did not receive proper follow up care after his suicide attempt in service. (Transcript, p 13.) Indeed, the physician did not even acknowledge the suicide attempt at the separation examination.  This complicates the claim, as any opinion regarding the Veteran's current mental state would seem to be speculative based on the paucity of information. However, the Veteran's testimony is completely corroborated by the available service treatment records. Caluza, 7 Vet. App. 498. In the context of this case, his statements are assigned great weight. 

After reviewing the file, a totality of the evidence paints a picture of person who has had clearly mental health problems in and since service, which clinicians have occasionally diagnosed concurrently with substance abuse problems. Occasionally it has been found that the Veteran has only had substance abuse problems. Still, there is a clear overlap between symptoms indicated in service (such as the Veteran's self-reported "nervous trouble") and his post-service anxiety.  In light of this, the Board finds that the record is at least in equipoise and that an award of service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 






 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an anxiety disorder is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


